DETAILED ACTION
The Amendment filed on February 08th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Daniel Rose on February 24th, 2022. During the telephone conference, Mr. Rose has agreed and authorized the Examiner to amend claims 1, 10, 19 & 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/14/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 10, 19 & 21 as following:
Claim 1: (Currently Amended) A method, comprising:
receiving, by an application executing on a computing device, a real-time video feed captured by an image-capture device;
presenting, by the application, the real-time video feed on a display of the computing device;
identifying, by the application, a first image on a first physical token and a second image on a second physical token from the real-time video feed;
selecting, by the application, a first animation from a set of one or more animations based on the first identified image and a second animation from the set of one or more animation based on the second identified image;
adding, by the application, the first animation to the real-time video feed at a first animation position above the first physical token and a second animation to the real-time video feed at a second animation position above the second physical token; and
concurrently presenting, by the application on a display of the computing device, the added first animation and the added second animation in the real-time video feed, thereby enabling local dynamic configuration of display of an augmented reality environment.

Claim 10: (Currently Amended) A method, comprising:
receiving, by a first computing device in communication with a centralized or distributed ledger from a computing device associated with a first user account, a request to execute a transaction transferring ownership of a token from the first user account to a second user account, the request comprising a token identifier of the token;

recording, by the first computing device on the centralized or distributed ledger, the transfer of ownership of the token from the first user account to the second user account in a record, the record comprising the token identifier and account identifiers of the first user account and the second user account;
receiving, by the first computing device from a third computing device, a history request for a chain of ownership of the token, the history request comprising the token identifier;
identifying, by the first computing device, records in the centralized or distributed ledger that comprise the token identifier;
retrieving, by the first computing device, account identifiers indicating the previous owners of the token from the identified records; and
transmitting, by the first computing device, the account identifiers to the third computing device responsive to the history request such that a user of the third computing device can view a history of the token’s owners.

Claim 19: (Currently Amended) A system, comprising:
a first computing device comprising a network interface in communication with a computing device associated with a first user account and a memory device storing a centralized or distributed ledger, and a processor configured to:
receive, via the network interface from the computing device associated with the first user account, a request to execute a transaction 
retrieve, from a database separate from the centralized or distributed ledger, metadata about the token using the token identifier;
record, on the centralized or distributed ledger, the transfer of ownership of the token from the first user account to the second user account in a record, the record comprising the token identifier and account identifiers of the first user account and the second user account;
receiving, from a third computing device, a history request for a chain of ownership of the token, the history request comprising the token identifier;
identify records in the centralized or distributed ledger that comprise the token identifier;
retrieve account identifiers indicating the previous owners of the token from the identified records; and
transmit the account identifiers to the third computing device responsive to the history request such that a user of the third computing device can view a history of the token’s owners.

Claim 21: (Currently Amended) A non-transitory computer-readable medium storing instructions that cause one or more processors executing the instructions to:
receive a real-time video feed captured by an image-capture device;
present the real-time video feed on a display of the computing device;

select a first animation from a set of one or more animations based on the first identified image and a second animation from the set of one or more animation based on the second identified image;
add the first animation to the real-time video feed at a first animation position above the first physical token and a second animation to the real-time video feed at a second animation position above the second physical token; and
concurrently present, on a display of the computing device, the added first animation and the added second animation in the real-time video feed, thereby enabling local dynamic configuration of display of an augmented reality environment.

Examiner’s Statement of reason for Allowance
Claims 5 and 16 were canceled. Claims 1-4, 6-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods, a system and a non-transitory computer-readable medium for augmented reality environment and tokens. The closest prior arts, as previously recited, Khan (U.S. Pub. Number 2019/0099678) and Chang (U.S. Pub. Number 2020/0193163) are also generally direct to various aspects for virtual reality presentation of real word space and combining video content with one or more augmentations to produce augmented video. However, none of Khan and Chang teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10, 19 and 21. For example, none of the cited prior arts teaches “receiving, by an application executing on a computing device, a real-time video feed captured by an image-capture device; presenting, by the application, the real-time video feed on a display of the computing device; identifying, by the application, a first image on a first physical token and a second image on a second physical token from the real-time video feed; selecting, by the application, a first animation from a set of one or more animations based on the first identified image and a second animation from the set of one or more animation based on the second identified image; adding, by the application, the first animation to the real-time video feed at a first animation position above the first physical token and a second animation to the real-time video feed at a second animation position above the second physical token; and concurrently presenting, by the application on a display of the computing device, the added first animation and the added second animation in the real-time video feed, thereby enabling local dynamic configuration of display of an augmented reality environment.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-4, 6-9, 11-15, 17-18 & 20 are allowed because of their dependence from independent claims 1, 10 & 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436